IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE                                   No. 64934
                  HONORABLE STEVEN JONES,
                  DISTRICT COURT JUDGE, EIGHTH
                  JUDICIAL DISTRICT, COUNTY OF
                  CLARK, STATE OF NEVADA.

                  THE HONORABLE STEVEN JONES,
                                                                             FILED
                  DISTRICT COURT JUDGE, EIGHTH                               MAR 1 1 2016
                  JUDICIAL DISTRICT, COUNTY OF                              TRACE K LNDEMAN
                  CLARK, STATE OF NEVADA,                                CLERK OF SUPREME COURT
                                                                        By    •
                  Appellant,                                                 DEPUTY CLERK

                  vs.
                  NEVADA COMMISSION ON JUDICIAL
                  DISCIPLINE,
                  Respondent.

                            ORDER AFFIRMING IN PART, REVERSING IN PART
                                       AND VACATING IN PART
                               This case comes before us on appeal from a Nevada Judicial
                  Discipline Commission decision publicly censuring Steven Jones and
                  imposing upon him a three-month suspension without pay for his conduct
                  as a district court judge.
                               After reviewing the record, we hold that sufficient clear and
                  convincing evidence was introduced to conclude that Judge Jones
                  committed willful misconduct in violation of multiple provisions of the
                  Nevada Code of Judicial Conduct, including NCJC 1.1, 1.2, 2.2, 2.4(B),
                  2.4(C), 2.11, and 2.12. The Commission has pointed to no evidence
                  demonstrating that Judge Jones willfully obstructed staffing decisions as
                  a result of his personal relationship with a deputy district attorney or that
                  he used government time or assets to personally assist, or practiced law by
                  assisting, the deputy district attorney with a State Bar grievance,
SUPREME COURT
     OF
   NEVADA

(0) 1947A   -(e
                  however, and its findings in this regard are not supported by clear and
                  convincing evidence in the record. Accordingly, we reverse and vacate the
                  parts of the Commission's decision pertaining to Counts 3 and 12.
                              Nevertheless, the violations proven in the other counts were
                  serious and justify the discipline imposed. See In re Assad, 124 Nev. 391,
                  406, 185 P.3d 1044, 1053 (2008) (explaining that, when determining the
                  appropriate sanctions, this court must exercise its independent judgment);
                  In re Davis, 113 Nev. 1204, 1222, 1226, 946 P.2d 1033, 1045, 1047 (1997)
                  (sustaining the Commission's decision despite holding that certain canons
                  were not violated). NRS 1.4677 governs forms of discipline following a
                  finding of misconduct on formal charges and allows the Commission to
                  publicly censure a judge and to suspend the judge from office without pay.'
                  NRS 1.4677(1)(a), (c). Although the Commission found willful misconduct,
                  the discipline imposed is commensurate with the violations even under the
                  not knowing and deliberate standard. NRS 1.4653(2). Without
                  considering Counts 3 and 12, Judge Jones allowed an attorney to appear
                  before him and litigate termination of parental rights cases at the same
                  time he pursued a close social relationship with that attorney, even after
                  other attorneys that appeared before him noted concern. Although this
                  litigation was not extensive, it had potential to, and in at least one case
                  did, significantly impact the lives of the families involved. Judge Jones
                  also deliberately instructed a hearing master to recuse herself in cases
                  based on his bias, without ensuring that her recusal was procedurally
                  proper or that those cases would be heard in an efficient and timely


                        1 NRS  1.4675 applies to suspensions from office that take place
                  before the judge is formally charged.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ce
                       manner. And he directed his law clerk and judicial executive assistant to
                       assist with the deputy district attorney's State Bar response. As a result,
                       the District Attorney's Office and the court were left scrambling to find a
                       way to process the cases assigned to the involved attorneys in a fair,
                       timely, and efficient manner, and the general atmosphere became hostile.
                       Public censure and suspension without pay is appropriate, especially given
                       that, at the time of decision, Judge Jones was already suspended with pay
                       in a separate matter. See, e.g., The Florida Bar v. Gardiner,     So.3d ,
                       No. SC11-2311, 2014 WL 2516419 (Fla., June 5, 2014) (disbarring judge
                       who entered into a significant personal relationship with the lead
                       prosecutor of an ongoing capital first-degree murder trial and who failed to
                       disclose the relationship); In re Gerard, 631 N.W.2d 271, 278, 280 (Iowa
                       2001) (suspending a judge from office without pay for 60 days after the
                       judge engaged in a secret affair with a government attorney who regularly
                       appeared before him); In re Schwartz, 255 P.3d 299, 306 (N.M. 2011)
                       (formally reprimanding and imposing training requirements and a $6,000
                       fine on a judge who pursued a personal relationship with an attorney
                       appearing before him and who failed to recuse himself from her cases).
                                   Nor do any concerns with the judicial discipline investigation
                       warrant relief. NRS 1.4663(2) (providing that investigations may extend
                       to matters "reasonably related to an allegation of misconduct or incapacity
                       contained in the complaint"); Jones v. Nev. Comm'n on Jud. Discipline,
                       130 Nev. Adv. Op. 11, 318 P.3d 1078, 1083-84 (2014) (explaining that due
                       process rights generally are not implicated during the investigatory phase
                       of judicial discipline and, thus, relief will be granted only upon a showing
                       of actual prejudice); State v. Johnson, 951 A.2d 1257, 1280-86 (Conn. 2008)
                       (explaining that, in criminal cases, investigators have no duty to record all

SUPREME COURT
        OF
     NEVADA
                                                             3
10) 1047A    7421iJo
                 interviews and the failure to record does not result in a due process
                 violation). Therefore, we affirm the Commission's order of public censure
                 as• modified, and we affirm the determination that Judge Jones be
                 suspended from office without pay for three months.
                                  It is so ORDERED.



                     AAA                                                  eze-4-t,      J.
                 Parraguirre                                 Hardesty



                                                             Chei
                 Douglas

                           ' 1r
                                  ,                                 API
                                                 J.                            ttAla
                 Saitta                                      Gibbons


                 PICKERING, J., concurring in part and dissenting in part:
                                  I agree with the order affirming in part and reversing and
                 vacating in part, except that I would affirm the Commission's decision as
                 to Count 3. I therefore dissent as to Count 3 but otherwise join the
                 foregoing order.


                                                                                             J.
                                                              Pickering

                 cc: The Jimmerson Law Firm, P.C.
                      Hutchison & Steffen, LLC
                       Law Offices of Kathleen M. Paustian, Chartered
                       Nevada Commission on Judicial Discipline




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e
                                                                           -